DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-10 13-14, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0357952 to Ye Yang for Motorola (“Yang”).
 	Regarding claim 1, Yang teaches a display device comprising a display panel, a housing, and a camera module arranged between the display panel and the housing (Figure 11 shows an electronic device 1100 with display 400 and imaging camera 1005; paragraph [0031] teaches that the imager is beneath the transparent display and thus arranged between the display and the back housing);  
 	wherein the display panel comprises a first display area and a second display area, and orthographic projection of the camera module on the display panel is located in the first display area (with regard to Figure 11, reference number 402 is a first display area and reference number 403 is a second display area and the camera 1005 is located in the first display area, within 402); 
paragraph [0073] teaches a transparent portion of the first display area 402; this transparent portion allows for the imager 1005 to be placed beneath it such that the image sensor captures light through the transparent display instead of being adjacent to the display); and 
the first display area is provided with a first luminescent device unit, and a first anode and a first cathode in the first luminescent device unit are composed of transparent electrodes (paragraph [0052] teaches that the first display area, reference number 402, comprises organic light emitting diode pixels, for instance the pixel 100 from Figure 1; paragraph [0042] teaches that within one pixel 100, there is an anode 102 that is optically transparent such as made of indium-tin oxide, a emissive layer 104 and a cathode 105 also manufactured from optically transparent material.   
Claim 14 is rejected similarly to claim 1. 
 	Regarding claim 4, Yang teaches the display device of claim 1, wherein, 
the display device further comprises a main control system (Figure 11 depicts the main control system: reference number 1116 application processor); 
when the main control system receives a camera signal from the first display area (see Figure 12 step 1202 receive image capture input, the camera is in the first display area 402), the first luminescent device unit located in the first display area is in a non-luminous state (S1203 turn off transparent pixels); and 
when the main control system receives a display signal from the first display area, the first luminescent device unit located in the first display area is in a luminous other than the capture input the display receives a display signal and the first luminescent device is in the luminous state, see S1205 resume presentation in transparent region). 
Claim 17 is rejected similarly to claim 4.
 	Regarding claim 6, Yang teaches the display device of claim 1, wherein the first display area is in shape of one of a square, a rectangle, and an ellipse (Figure 11 reference number 402 depicts the first display area in the shape of a rectangle). 
	Claims 13, 19 are rejected similarly to claim 6. 
 	Regarding claim 8, Yang teaches a display driving method for driving a display device, comprising steps of: S10. receiving a camera signal from a first display area of the display device and transmitting a first electrical signal to a camera module (Figure 12 reference number 1202 is to receive image capture input); S20. the camera module utilizing the first electrical signal to drive a shutter of the camera module to an opened state and a first luminescent device unit in the first display area to a non-luminous state (reference number 1203 turns off transparent pixels and 1204 captures the image); S30. receiving a display signal from the first display area of the display device and transmitting a second electrical signal to the camera module (when capture is complete reference number 1205 resumes presentation in transparent region); and S40. the camera module utilizing the second electrical signal to drive the shutter of the camera module to a closed state and the first luminescent device unit in the first display area to when capture is complete the shutter is no longer open and the first display area may resume presentation which means the pixels are in a luminous state). 
 	Regarding claim 9, Yang teaches the display driving method of claim 8, wherein the step S20 comprises: S201 where the camera module utilizes the first electrical signal to output a first switching signal and a first lightening signal; S202 where the first switching signal enables the shutter to be in the opened state; and S203 where the first lightening signal enables the first luminescent device unit to be in the non-luminous state, and external light beams to penetrate the first luminescent device unit into the camera module (Figure 12 reference number 1202-1204 when there is an input to capture an image the shutter is open to capture the image and the transparent pixels are off in a non-luminous state; external light is received at the camera module since the transparent pixels are off and not emitting light). 
 	Regarding claim 10, Yang teaches the display driving method of claim 8, wherein the step S40 comprises: S401 the camera module utilizing the second electrical signal to output a second switching signal and a second lightening signal; S402 the second switching signal enabling the shutter to be in the closed state; and S403 the second lightening signal enabling the first luminescent device unit to be in the luminous state, and to emit light beams outwards through the shutter; wherein one surface of the shutter near the display panel is composed of reflective materials (in the flow of Figure 12 then image capture is complete in reference number 1204, then the device is switched back to resuming presentation or display mode, the shutter is no longer open and the pixels resume a luminous state; paragraph [0071] teaches that the first pixel portion 402 may be comprised of reflective organic LED pixels). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0324336 to Wan et al. (“Wan”).
 	Regarding claim 7, Yang teaches the display device of claim 1, but is silent on a radius of the camera module is 1 to 3 millimeters. Wan teaches a camera module comprising an image sensor and lens module, and the scale of many small camera modules in general are available on the order of 1 mm (see paragraph [0002]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang with that of Wan to scale the size of the camera module to 1 to 3 millimeters to minimize the size of the portion of the display coinciding with the camera and further have the ability to minimize the overall size of the device.  
	Claim 20 is rejected similarly.  
Allowable Subject Matter
6.	Claims 2-3, 5, 11-12, 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, U.S. Pub. No. 2018/0286930 to Gai et al. and U.S. Pub. No. 2018/0190917 to Oh et al. both teach a display device that is separated into at least a first display area and a second display area, each area having a separate substrate.  However both references teach thin film transistors on only one part of the display area, and thus do not teach, “a second thin film transistor unit arranged on the second substrate; structure of the first thin film transistor unit is different from structure of the second thin film transistor unit…” as recited in claim 2. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697